ACCEPTED
                                                                                                               03-16-00761-CV
                                                                                                                     13848973
                                                                                 10/18/2016   12:05:15 PMCOURT OF APPEALS
                                                                                                   THIRD
                                                                                                         VelvaAUSTIN,
                                                                                                                 L. Price
                                                                                                                        TEXAS
                                                                                                        11/17/2016 11:59:00 AM
                                                                                                        District Clerk
                                                                                                             JEFFREY D. KYLE
                                                                                                        Travis  County  CLERK
CHRISTIANA TRUST v STRITZINGER                            IN THE TRAVIS COUNTY DISTRICT COURT D-1-GN-16-001852
                                                                                                     Victoria Chambers

                                                                                        RECEIVED IN
                                                                                   3rd COURT OF APPEALS
                                          D-1-GN-16-001852                             AUSTIN, TEXAS
                                                                                  11/17/2016 11:59:00 AM
                                                                                     JEFFREY D. KYLE
                                                                                           Clerk
                      NOTICE OF INTERLOCUTORY APPEAL AND REQUEST TO WAIVE FEES

                         EMERGENCY MOTION FOR STAY OF TRIAL COURT DECISION

Appellant hereby requests the court take notice of his appeal to the 5th Circuit Court of Appeals in
Dallas, Texas and NOT to the Third Court of Appeals Texas because Appellant believes the Third Court
of Appeals has multiple conflicts of Interest in the case, the Moving party is a member of the Texas Bar
in Dallas, and Appellant has filed cross-criminal claims against two Texas Judges in Travis County in this
case for procedural and Constitutional violations which are pending the CCA review.

Appellant notices that Ms. Heather McNally provided no notice of hearing and the order of the Trial
Court was in fact a Due Process issue under both the Texas and US Constitution.

              MOTION TO TRANSFER THE RECORD TO THE FIFTH CIRCUIT ELECTRONICALLY

Appellant requests the court transfer the order of foreclosure as the only docket entry along with a copy
of the current docket to the Fifth Circuit at the same time as this filing as the designated record.



Signed this day,

        John S. Stritzinger

John S. Stritzinger



“Affidavit of Appellant – My name is John John S. Stritzinger, and I am the appellant, and a member of
the Texas Bar by Court Order of Chief Judge John Dietz under FM-04-004690 in November of 2007. In
this case neither the Travis County Court Administrator or the Moving Party ever served notice of a
hearing, and therefore the order appealed is invalid and in error under Constitutional Due Process
Grounds and for violations of local rules of Travis County Texas.

Furthermore, I believe the Trial Court has no Jurisdiction over the case due to 28 USC 1332 being in
force and I have asked Judge Byrne who was assigned this case to sign an order of transfer on
submission which was well served electronically and by facsimile under 28 USC 1441. Another Judge
who had no business reviewing this case apparently signed the order complained on the Emergency
Docket which is not specified for contested matters, and under travis County rules had to provide the
standard interval for a trial this is normally at least ten days from the previous Wednesday. In other
words if I filed in Travis County on the 19th of October, I could not have a trial until the 31st of October in
a non-Jury week, or the following week of the 7th of November if the 31st was a Jury week in Travis
County”.